Citation Nr: 1644332	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney 


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1967 to June 1970, including service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon and Republic of Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran's claim of entitlement to service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, bilateral sensorineural hearing loss has been manifested by no more than Level II hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in March 2013 that informed him of the evidentiary requirements for an increased rating claim, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained.  The Veteran has not identified any additional outstanding records that VA should secure on his behalf.

The Veteran was provided with a VA examination in April 2013.  The Board finds that the April 2013 examination is adequate for ratings purposes because it evaluated the nature, extent and severity of his service-connected bilateral hearing loss by conducting a complete physical examination, recording or reviewing the Veteran's subjective complaints, and offering opinions as appropriate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was conducted by an audiologist and included the puretone audiometry test and the Maryland CNC test.  Additionally, the April 2013 examiner recorded the Veteran's subjective complaints concerning his hearing loss and fully described the functional effects caused by his hearing disability, namely difficulty communicating on the telephone.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In the Veteran's August 2014 Notice of Disagreement and February 2015 Substantive Appeal, his representative requested that VA "explain fully in writing to the veteran, the chief factual issues in his case which remain in dispute in your assessment of his claim."  The representative further stated that the Veteran "needs to know, not just the 'issues' to be identified on the face sheet of the Board's decision but the matters which remain unresolved and prevent the award of the benefits sought."  See February 2015 VA Form 9.  In support for this request, the representative relies on 38 C.F.R. § 3.103(c)(2), Bryant v. Shinseki, 23 Vet. App. 488 (2010), and Procopio v. Shinseki, 26 Vet. App. 76 (2012).  

Section 3.103(c)(2) provides, in pertinent part: "It is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2).  In Bryant, Court held that 38 C.F.R. § 3.103(c)(2) applies to Veterans Law Judges who chair hearings before the Board.  The Court in Procopio confirmed that the Board member conducting a hearing was obligated to fully explain the outstanding issues in the claimant's appeal and suggest the submission of evidence that he might have overlooked.  Procopio, 26 Vet. App. at 81.

As 38 C.F.R. § 3.103(c)(2), Bryant and Procopio make clear, the duties to fully explain the outstanding issues in the claimant's appeal and suggest the submission of evidence that he might have overlooked apply to VA employees who conduct a personal hearing.  Here, the Veteran did not request a hearing.  See August 2014 VA Form 9.  Thus, VA's duty under 38 C.F.R. § 3.103(c)(2), Bryant and Procopio is not triggered.  For these reasons, the Board finds that VA satisfied its duty to assist.

II.  Merits of the Claim

The Veteran contends that he is entitled to a compensable disability rating for his hearing loss.  He contends that his sensorineural hearing loss is more severe than currently evaluated.  

In general, disability ratings are based on the average impairment of earning capacity, and are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
In rating hearing loss specifically, disability ratings are derived from a mechanical application of the Rating Schedule, using numeric designations based upon the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the Veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from November 13, 2011, the date VA received the claim for increased rating, plus the one-year look-back period. Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, however, the Board concludes that the Veteran's hearing loss disability has not significantly changed at any point throughout the appeal period and that as such, staged ratings are not warranted. 

During his April 2013 VA examination, the Veteran reported difficulty communicating on the telephone due to his hearing loss.  Audiological testing revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
70
LEFT
25
30
35
50
80

The average puretone threshold from 1000 to 4000 Hertz was 40 decibels in the right ear and 49 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 86 percent in the left, and the examiner did not indicate that use of the speech discrimination test was not appropriate for the Veteran.  

The above-cited audiometric thresholds do not meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, as puretone thresholds were not 55 dB or more at 1000, 2000, 3000 and 4000 Hertz or 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz during the examination.  Instead, these findings correspond with Level II hearing impairment in each ear, which warrants a noncompensable rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI and VII.   

As noted above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.

Additionally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.



REMAND

PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He asserts he has PTSD due to the in-service stressor of seeing people hurt or killed in Vietnam.  See July 2004 and April 2012 VA Medical Records.  As the Veteran served in combat, his lay testimony alone is sufficient evidence to establish the occurrence of his reported in-service stressor because it is consistent with the circumstances of his service.  See 38 C.F.R. § 3.304(f)(2).  Additionally, the Board notes that the Veteran's reported stressor may also be considered to be related to the Veteran's fear of hostile military or terrorist activity.  38 CFR 3.304(f)(3).

VA treatment records reflect diagnoses of PTSD and an adjustment disorder with mixed anxiety and depressed mood.  See July 2004 VA Medical Record.  Conversely, he was afforded a VA examination in September 2011, during which the examiner found that there was insufficient evidence to meet the diagnostic criteria for PTSD or any other mental health disorder related to military service.  

The examiner failed to provide adequate rationale as to why she found that the Veteran did not have PTSD, despite evidence of a positive PTSD diagnosis in the Veteran's medical history.  Additionally, the VA examiner failed to provide an adequate rationale as to why the Veteran's reported in-service stressor did not satisfy Criterion A for a PTSD diagnosis.  Accordingly, remand is necessary for a new VA examination which addresses all of the Veteran's previous diagnosed psychiatric disorders and symptoms, and provides detailed rationale for all conclusions made.  Any outstanding treatment records should also be obtained.

TDIU

With respect to the Veteran's claim of entitlement to a TDIU, the Board concludes that the claim is inextricable intertwined with the claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, action on the TDIU claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records

2.	With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.	Then schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorders, to expressly include PTSD and an adjustment disorder with mixed anxiety and depressed mood.  The entire claims file should be made available and reviewed by the examiner.  

The examiner is requested to respond to the following:

(a)  Diagnose all current acquired psychiatric disorders.  If a diagnosis of PTSD or adjustment disorder is not warranted, the examiner should discuss the basis for this conclusion in light of the VA outpatient records of record.  See July 2004 and April 2012 VA Medical Records.  If the examiner finds the Veteran does not meet the criteria for any Axis I psychiatric diagnosis, the basis for that opinion should be explained.  

(b)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated or whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  If a reported stressor is not adequate to support a diagnosis of PTSD, provide a rationale for this determination.  

(c)  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent or more probability) that such disorder had its onset in or is otherwise related to service or any combat stressors.

The examination report should include a robust rationale for all opinions expressed.  If the examiner cannot provide an answer to any of the above questions, he or she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  

4.  Then readjudicate the claims. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


